FILE COPY




                                    Fourth Court of Appeals
                                           San Antonio, Texas
                                                  October 2, 2015
                                           Terrill Carl AdamsAppellant
                                              No. 04-15-00415-CR

                                              Terrill Carl ADAMS,
                                                    Appellant

                                                        v.

                                              The STATE of Texas,
                                                    Appellee

                          From the 25th Judicial District Court, Guadalupe County, Texas
                                          Trial Court No. 14-2102-CR-A
                                   Honorable W.C. Kirkendall, Judge Presiding

                                           ORDER

     Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
November 2, 2015.

                                                             PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Heather McMinn                                           Gregory Sherwood
25th Judicial District Attorney                              Attorney at Law
211 W. Court St., Suite 260                                  P.O. Box 200613
Seguin, TX 78155                                             Austin, TX 78720